        Case 2:21-cv-02134-GEKP Document 14 Filed 08/26/21 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CAROLL. BROWN,
             Plaintiff                                     CIVIL ACTION

              v.

LM GENERAL INSURANCE
COMPANY et al,                                             No. 21-2134
               Defendants

                              ,J)t        ORDER

       AND NOW, this      dJL I~~     of August, 2021, upon consideration of the Amended

Complaint (Doc. No. 10), Defendants' Second Motion to Dismiss Count III and to Strike Certain

Allegations (Doc. No. 11 ), and a review of the docket that shows that Ms. Brown has not filed a

response in opposition to the Motion, it is ORDERED that the Motion (Doc. No. 11) is

GRANTED IN PART and DENIED IN PART.

   1. The Second Motion to Dismiss Count III of the Amended Complaint is GRANTED.

       Count III is DISMISSED WITH PREJUDICE.

   2. The Second Motion to Strike references to "reckless," "wanton," and "willful" conduct in

       Counts I and II is DENIED.




                                              1
